Citation Nr: 0829727	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  98-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for hypertension as 
secondary to service-connected lichen planus.  

2.	Entitlement to service connection for coronary 
atherosclerosis as secondary to service-connected lichen 
planus.  

3.	Entitlement to service connection for hypertensive 
cardiovascular disease as secondary to service-connected 
lichen planus.  

4.	Entitlement to an increased evaluation for lichen planus, 
currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active duty for training from August 14, 
1949, to August 28, 1949; August 20, 1950, to August 28, 
1950; August 19, 1951, to September 2, 1951; August 10, 1952, 
to August 24, 1952; March 5, 1953, to July 1, 1953; August 
16, 1953, to August 30, 1953; August 15, 1954, to August 29, 
1954; and August 14, 1955, to August 28, 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, granting service connection for 
lichen planus and assigning a noncompensable rating from 
September 25, 1989.  In December 1997, the RO assigned a 10 
percent rating for lichen planus effective from September 11, 
1989.  This evaluation was increased to 30 percent in 
December 2001.  

In an August 2002 decision, the Board denied entitlement to 
an initial disability evaluation in excess of 30 percent for 
lichen planus.  A timely appeal of that decision was filed to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending at the Court, the VA 
Office of General Counsel and the appellant's attorney filed 
a joint motion for remand, requesting that the Court vacate 
the Board's August 2002 decision and remand the issue of 
entitlement to an initial disability evaluation in excess of 
30 percent for lichen planus.  In February 2003, the Court 
granted the joint motion, vacated the Board's August 2002 
decision and remanded the case to the Board.  In December 
2003, the Board remanded this matter to the RO.  

This matter has also come before the Board on appeal from a 
November 2000 rating decision by the RO in Phoenix, Arizona 
which denied entitlement to service connection for 
hypertension, coronary atherosclerosis, and hypertensive 
vascular disease as secondary to lichen planus.  The Board 
remanded this matter to the RO in October 2003 for additional 
development.  

In October 2006, the Board remanded all the issues subject to 
this appeal for additional development.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  Based on a motion presented during 
the hearing, this appeal has been advanced on the docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2007).

At the April 2008 hearing, the Board also received additional 
evidence from the veteran.  The new evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that hypertension was 
not caused by or aggravated by service or by service-
connected lichen planus.  

3.	The competent medical evidence shows that coronary 
atherosclerosis was not caused by or aggravated by service or 
by service-connected lichen planus.  

4.	The competent medical evidence shows that hypertensive 
cardiovascular disease was not caused by or aggravated by 
service or by service-connected lichen planus.  

5.	Lichen planus does not affect more than 40 percent of the 
veteran's entire body or more than 40 percent of exposed 
areas; does not require constant or near-constant systemic 
medications or intensive light therapy during a 12 month 
period; and does not produce ulceration, extensive 
exfoliation, curing, or systemic or nervous manifestations.  


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.310(a) (2007).  

2.	Coronary atherosclerosis was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.310(a) (2007).  

3.	Hypertensive cardiovascular disease was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303(a), 3.307, 3.309, 3.310(a) (2007).  

4.	The criteria for an initial evaluation in excess of 30 
percent for lichen planus have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.20, 4.118, Diagnostic Codes 7806, 7816, 7822, 7899 (2002 
and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of letters sent to the appellant 
in April 2000, March 2005, and May 2007 that fully addressed 
all notice elements of the VCAA.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with this notice in 
March 2006 and May 2007.  Regarding the secondary service 
connection claims, any error regarding this notice was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition. 

Regarding the claim for an increased initial evaluation for 
lichen planus, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  Clearly, the Dingess notice was not 
provided until after the veteran's initial service connection 
claim for lichen planus was adjudicated.  Ordinarily, failure 
to provide pre-adjudicative notice of any of the necessary 
duty to notify elements is presumed to create prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 889.  In order to 
demonstrate that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, there was sufficient information and evidence 
to award service connection for lichen planus and assign an 
effective date and an initial disability rating.  As such, 
the veteran's claim for service connection had been more than 
substantiated, it had been proven.  As the veteran then 
disagreed with VA's initial determination as to either the 
disability rating or effective date assigned, other statutory 
and regulatory provisions, particularly 38 U.S.C.A. §§ 
5104(a), 7105(d)(1), and 5103A, require VA to assist and 
advise a claimant throughout the remainder of the 
adjudication process.  The Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the claim has 
been substantiated, the purpose that the notice is intended 
to serve has been fulfilled and the claimant has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim. See Dingess, 19 Vet.App. at 
491. 

Additionally, prejudice has not been shown in this case.  
Neither the veteran nor his representative has argued that 
the failure to provide Dingess notice prior to adjudication 
of the claim somehow affected the fairness of the 
proceedings.  Moreover, a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see 
also Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007) 
(Secretary "may cure timing defects by issuing a fully 
compliant [section 5103(a)] notification and then 
readjudicating the claim").  In this case, there was 
readjudication of the claims following the 2006 Dingess 
letter in supplemental statements of the case.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed more fully above, were 
complied with in this case.  

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  After the hearing, the 
record was left open for 60 days in order for the veteran to 
submit additional medical evidence.  The veteran submitted a 
statement in support of his claim, however, no further 
medical evidence pertinent to the appeal was submitted.  

The appellant was afforded VA medical examinations in January 
1998, May 2000, May 2005, and July 2005.  The Board finds 
that the RO complied with its Remands regarding all issues 
subject to this appeal.  Stegall v. West, 11 Vet. App. 268 
(1998).  Furthermore, although the last VA examination was 
conducted in July 2005, there is no objective evidence 
indicating that there has been a material change in the 
severity of the service-connected lichen planus since he was 
last examined.  38 C.F.R. § 3.327(a).  In fact, the veteran 
testified that his skin disability has improved.  
Additionally, the VA treatment records show that the severity 
of the veteran's lichen planus has improved since July 2005.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Accordingly, the Board 
finds that an additional VA examination is not necessary in 
this case.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

SERVICE CONNECTION 

The veteran claims that hypertension, coronary 
atherosclerosis and hypertensive cardiovascular disease were 
caused by his service-connected lichen planus.  In the April 
2008 hearing, the veteran asserted that the service-connected 
lichen planus imposed stress on the veteran causing 
hypertension, coronary atherosclerosis and hypertensive 
cardiovascular disease.  

The Board notes that the veteran does not claim, and the 
evidence does not support direct service connection for these 
conditions.  The evidence of record does not show that these 
disabilities manifested in service or within one year after 
service, and there is no medical evidence of record of a 
nexus between these disabilities and an in-service disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2007); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

The Board has reviewed all the medical evidence of record.  
The veteran has a current diagnosis of hypertension, coronary 
atherosclerosis and hypertensive cardiovascular disease.  The 
only disability the veteran is service-connected for is 
lichen planus.  Therefore, the only remaining issue is 
whether these disabilities were proximately due to or the 
result of lichen planus.  

The competent medical evidence of record does not support the 
veteran's contention that lichen planus caused or aggravated 
hypertension, coronary atherosclerosis and hypertensive 
cardiovascular disease.  In May 2005, a cardiologist examined 
the veteran and reviewed the claims file.  In December 2005, 
the cardiologist indicated that arteriosclerotic heart 
disease and hypertensive cardiovascular disease were not 
related to lichen planus.  In March 2006, the cardiologist 
opined that there was no relationship between lichen planus 
and hypertension, coronary atherosclerosis or hypertensive 
cardiovascular disease.  The cardiologist also found that 
lichen planus did not aggravate hypertension, coronary 
atherosclerosis or hypertensive cardiovascular disease.  
Additionally, a dermatologist in July 2005 opined that lichen 
planus was not associated with hypertension, hypertensive 
cardiovascular disease or atherosclerotic cardiovascular 
disease.  

The Board has also reviewed a letter from a private physician 
dated in March 2000.  This letter indicated that the veteran 
is a Type A personality and extremely reactive to stress.  
The physician indicated that one risk factor that may have 
played into his heart condition is the fact that extreme 
reactions to stress and tension can sometimes be a 
predisposing symptom for heart disease.  Although this 
opinion seems to support the veteran's assertions, it does 
not have the required degree of medical certainty to support 
the veteran's claim for service connection.  First, service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  In this 
case, the private physician does not confirm that stress 
caused the veteran's heart problems, only that it was a risk 
factor that may have contributed.  In contrast to the VA 
examiners' opinions previously referred to, this opinion is 
inconclusive and speculative as to the etiology of the 
veteran's heart problems.  Hinkle v. Nicholson, 19 Vet. App. 
465 (2005) (medical opinions based on speculation are 
entitled to little, if any, probative value); see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  As such, the Board finds that the VA 
dermatologist's and VA cardiologist's opinions are more 
probative than the letter from the private physician.  

Additionally, in this opinion, the source of the veteran's 
stress was based on his personality type.  There is no 
indication that stress from service or stress from lichen 
planus caused his heart disabilities.  The veteran is also 
not service connected for a disability manifested by stress.  
The private physician's opinion does not relate the veteran's 
stress to service, to lichen planus or to any other service 
connected disability as is required for direct or secondary 
service connection.  

The Board also observes that the veteran submitted medical 
literature to support the contention that his cardiac 
disabilities were caused by the stress resulting from lichen 
planus.  This treatise evidence, however, is general in 
nature and no examiner has specifically related the 
information contained therein to the veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  As this 
evidence does not specifically address the veteran's case, it 
is speculative and inconclusive as to the causation of the 
veteran's cardiac disabilities.  Therefore, the Board finds 
that it is of little probative value.  

Based on the foregoing, the Board finds that service 
connection is not warranted in this case.  The probative 
medical evidence of record shows that lichen planus did not 
cause or aggravate the veteran's hypertension, coronary 
atherosclerosis or hypertensive cardiovascular disease.  The 
veteran has not submitted any other medical evidence of 
record relating hypertension, coronary atherosclerosis or 
hypertensive cardiovascular disease to lichen planus.  
Without competent medical evidence linking the veteran's 
disabilities to service or to a service connected disability, 
service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between hypertension, coronary 
atherosclerosis or hypertensive cardiovascular disease and 
lichen planus.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While the veteran can certainly attest to his 
current symptoms, he is not competent to provide an opinion 
linking a disability to a service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As there is no competent medical evidence showing that 
hypertension, coronary atherosclerosis or hypertensive 
cardiovascular disease was caused or aggravated by lichen 
planus, the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
hypertension, coronary atherosclerosis and hypertensive 
cardiovascular disease must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.

INCREASED EVALUATION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (rating schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
lichen planus, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The veteran asserts that his lichen planus is more severe 
than 30-percent disabling.  The veteran's skin disorder is 
currently rated under Diagnostic Code 7899-7816.  Diagnostic 
Code 7899 represents an unlisted disability requiring rating 
by analogy to one of the disorders rated under the code.  See 
38 C.F.R. § 4.27.  In this matter, the RO found 38 C.F.R. 
§ 4.118, Diagnostic Code 7816, which addresses psoriasis, as 
the most analogous to the veteran's skin disability.  

During the pendency of this appeal, regulatory changes 
amended the rating schedule, 38 C.F.R. Part 4 (2007), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).

The Board notes that prior to the regulatory changes, the 
rating schedule did not specifically include an evaluation 
for lichen planus.  However, the new criterion includes 
Diagnostic Code 7822 which applies to papulosquamous 
disorders not listed elsewhere, including lichen planus.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In the present case, the Board 
observes that the veteran has a current diagnosis of lichen 
planus and the symptomatology and treatment of the disability 
is more appropriately rated under Diagnostic Code 7822.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Additionally, the evaluation criteria in Diagnostic Codes 
7816 and 7822 are essentially the same and the veteran was 
given notice of both codes during adjudication of his claim.  
The Board finds no prejudice to the veteran in changing the 
diagnostic code assigned to his service-connected disability 
from Diagnostic Code 7816 to Diagnostic Code 7822. 

The Board will evaluate the veteran's skin disability under 
both the former and revised criteria.  However, VA's Office 
of General Counsel has determined in a precedent opinion that 
the amended rating criteria, if more favorable to the claim, 
can be applied only prospectively for periods from and after 
the effective date of the regulatory change.  The Board can 
apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOGCPREC 3-2000 (Apr. 10, 2000); See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; Rhodan v. West, 12 Vet. App. 55 
(1998); and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

The RO addressed the previous and amended criteria under 
Diagnostic Code 7816 in the April 2006 Supplemental Statement 
of the Case.  The RO also addressed the revised criteria 
under Diagnostic Code 7822 in the February 2008 and March 
2008 Supplemental Statements of the Case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the older criteria, psoriasis was rated under 
Diagnostic Code 7806, for eczema.  According to Diagnostic 
Code 7806, a 50 percent evaluation requires ulceration, 
extensive exfoliation, or curing, and systemic or nervous 
manifestations, or exceptionally repugnant appearance.  38 
C.F.R. § 4.118 (2002).  In this case, the treatment records 
do not show that an increased evaluation is warranted.  In 
June 1995, the treatment records specifically show that there 
was no scaling or excoriation.  The medical records show that 
the veteran had lichenoid papules and eczematous lesions that 
would be dry, scaly or crusted at times.  The evidence 
however does not show extensive exfoliation, ulceration, or 
curing.  The treatment records also do not show that the 
veteran has systemic or nervous manifestations.  Based on the 
foregoing, the Board finds that the veteran is not entitled 
to an increased evaluation under the old criteria for his 
skin disability. 

Under the amended criteria, lichen planus is rated under 
Diagnostic Code 7822.  The next available increased 
evaluation, 60 percent, is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, and; constant or near-constant systemic 
medications or intensive light therapy required during the 
past 12 month period.  38 C.F.R. § 4.118 (2007).

In this case, the medical evidence of record does not show 
that lichen planus affected more than 40 percent of the 
veteran's body or exposed areas.  The evidence described 
areas of the veteran's body that were affected by lichen 
planus.  In March 1995, the veteran had multiple lichenoid 
papules on his legs.  In June 1995, the veteran had scattered 
lesions, including a few on his hands, cheeks and nose.  In 
November 1995, the veteran had lichen planus on his feet and 
hands.  In March 1996, the lichen planus was well controlled.  
In June 1997, the veteran had a few small spots on his legs 
and penis.  In June 1998, the veteran had a few small purple 
papules on his legs and thighs.  In May 2000, the veteran had 
lesions consistent with lichen planus on his left foot and a 
scar from lichen planus on his right upper arm.  In December 
2001, the veteran had lichen planus on his scalp, dorsum of 
his hands, knees and penis.  In March 2004, the veteran has 
7-8 purplish papules on his wrist.  In July 2005, the veteran 
had localized dermatitis or lichen simplex chronicus on less 
than 1 percent of this body.  In July 2006, the veteran had a 
rash on his ankle.  

Additionally, the January 1998 VA Compensation and Pension 
Examination indicated that the veteran had many discreet 
erythematous papules on all surfaces of his thighs.  In July 
2005, a cardiologist noted that the veteran's body was less 
than 1 percent affected by a skin disability.  Based on the 
medical evidence of record, including treatment records and 
VA examinations, the Board finds that an increased evaluation 
is not warranted because the evidence does not show that 
lichen planus affected more than 40 percent of the veteran's 
entire body or more than 40 percent of the exposed areas.  

Regarding the medical treatment for the veteran's lichen 
planus, the medical evidence of record shows treatment with 
topical creams, including steroid creams, cyclocort, 
triamcinolone cream and hydrocortisone during flare-ups.  The 
evidence, however, does not show that constant or near-
constant systemic medications or intensive light therapy were 
required during any 12 month period.  

The Board also notes that Diagnostic Codes 7806 through 7833 
apply to skin disabilities.  The other Diagnostic Codes that 
provide an evaluation higher than 30 percent for skin 
disabilities are evaluated under essentially the same 
criteria as in Diagnostic Code 7822.  As the skin disability 
does not affect over 40 percent of the veteran's body or 
exposed areas, he is not entitled to an increased evaluation 
under these codes.  As such, the Board will not address each 
code individually.  

The veteran's skin disability could also be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), or scars (Diagnostic Code 7801-7805).  38 C.F.R. § 
4.118 (2007).  Diagnostic Code 7800 does not warrant an 
increased evaluation because he does not have sufficient 
disfigurement of the head, face, or neck to warrant an 
increased evaluation and those symptoms are not the 
predominant manifestation of his lichen planus.  The Board 
notes that the prior and amended versions of Diagnostic Codes 
7802, 7803, and 7804 are not favorable to the veteran because 
the highest evaluation available under these Codes is 10 
percent, and the veteran already has a 30 percent evaluation.  
The previous and amended versions of Diagnostic Code 7805 
also are not favorable to him because the evaluation is based 
on limitation of function of the affected part, and the 
evidence of record does not show limitation of function.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension as secondary to service 
connected lichen planus is denied.  

Service connection for coronary atherosclerosis as secondary 
to service connected lichen planus is denied.  

Service connection for hypertensive cardiovascular disease as 
secondary to service connected lichen planus is denied.  

Entitlement to an increased evaluation for lichen planus, 
currently 30 percent disabling is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


